 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11 Nutrition Distribution LLC, an Arizona          Case No. 2:15-cv-08233-R-JC
   Limited Liability Company,                      Hon. Manuel L. Real
12                                                 Courtroom 880
                Plaintiff,
13        vs.                                      JUDGMENT
14 IronMag Labs, LLC, a Nevada Limited
   Liability Company, Robert DiMaggio, an Date Action Filed: October 21, 2015
15 individual, and DOES 1 through 10,     Trial Date:        December 4, 2018
   inclusive,
16
                Defendants.
17
18             Judgment is hereby entered consistent with the Court’s Order granting in part
19 and denying in part Plaintiff’s Motion for Summary Judgment, and granting in part
20 and denying in part Defendants’ Motion for Summary Judgment (Dkt. No. 117), and
21 the Findings of Fact and Conclusions of Law entered thereafter.
22             This document constitutes a judgment and a separate document for purposes
23 of Federal Rule of Civil Procedure 58(a).
24
25 Dated: December 13, 2018
26                                            Manuel L. Real
                                              United States District Judge
27
28
                                                                                       JUDGMENT
                                                                       Case No. 2:15-cv-08233-R-JC
     13114765.1 a12/03/18                        -1-
